PER CURIAM.
We grant the petition for writ of prohibition. The respondents commendably concede that the trial judge improperly reconsidered the disqualification order, and improperly attempted to refute the charges of partiality in the motion. Bundy v. Rudd, 366 So.2d 440 (Fla.1978); State v. Schack, 617 So.2d 832 (Fla. 4th DCA 1993). Accordingly, we grant the petition, withholding the writ in reliance upon the trial court abiding by our decision. This cause is remanded with directions to the Chief Judge of the Eleventh Judicial Circuit to reassign this case to another trial judge.
Prohibition granted.